Citation Nr: 1409628	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  06-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hypothyroidism due to ionizing radiation.

2.  Entitlement to service connection for shingles to include herpes zoster due to ionizing radiation.

3.  Entitlement to service connection for adenocarcinoma of the head and neck to include the palate and salivary gland due to ionizing radiation.

4.  Entitlement to service connection for a jaw and throat injuries due to adenocarcinoma of the head and neck.

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) due to asbestos.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This matter is currently under the jurisdiction of the Baltimore, Maryland RO.  

The issues were previously remanded by the Board in May 2009 and January 2011 for a Board hearing.  The Veteran testified before an Acting Veterans Law Judge in January 2014; a transcript is included in the claims file. 

The Board notes that the January 2011 Board remand incorrectly indicated that the issue of entitlement to service connection for headaches had been withdrawn.  Though other issues were withdrawn subsequent a September 2009 informal hearing conference, the issue of entitlement to service connection for headaches was not and, therefore, is considered still on appeal as noted in the December 2013 supplemental statement of the case and as addressed in the January 2014 Board videoconference hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has adenocarcinoma of the head and neck to include the palate and salivary gland due to nasopharyngeal radium irradiation (NP radium) treatment in the military for sinusitis.  The Veteran also asserts he has hypothyroidism, shingles to include herpes zoster, and jaw and throat injuries as a result of treatment for adenocarcinoma, or alternatively, as directly related to NP radium treatment; those claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

VHA Directive 2009-048 dated September 29, 2009 indicates that because it was effective in treating otitis media, military physicians used NP radium to treat aerotitis media (barotrauma) in submariners, aviators, and divers due to Eustachian tube dysfunction combined with rapid pressure changes.  It is estimated that between 8,000 and 20,000 military personnel received NP radium treatments during World War II and until the 1960s.  

The Veteran's DD-214 indicates he was a wheeled vehicle mechanic in the Army.  Nonetheless, the Veteran submitted two opinions in May 2012 from his private physicians indicated that his adenocarcinoma of the head and neck is due to NP radium therapy.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), four factors must be considered in determining whether a medical examination must be provided or medical opinion obtained: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

The Board finds that the Veteran has submitted new medical evidence that raises a possible link between the Veteran's active duty service and his adenocarcinoma of the head and neck, namely private opinions from his two treating physicians.  Thus, a VA examination is necessary to account for this evidence.  

Regarding the Veteran's headaches claim, the Veteran asserts he has headaches due to chronic sinusitis which worsened while in service.  An October 1967 separation examination report shows the sinuses were normal.  The Veteran reported his May 2006 "Time Line Health Profile" that his sinusitis started prior to active service.  The Veteran seems to be asserting that his headaches started in service as his chronic sinusitis was worsened by the environment during active service.  The Veteran is competent to describe what he experiences through to his senses to include ongoing headaches.  As such, the standards of McLendon have been met, and the Veteran should be afforded a VA examination for his claimed chronic headaches.

Regarding the Veteran's COPD claim, the claims file includes a single diagnosis of COPD on a March 2003 x-ray report.  The Veteran has reported that he was exposed to asbestos while working in an engine repair environment.  The Veteran asserted he personally handled asbestos while wrapping piping for exhausts.  The Veteran's DD-214 lists his specialty as wheeled vehicle mechanic and the Board notes that the Veteran was submitted a Certificate of Training for Special Course Engine AOS.  Given the one diagnosis of COPD, and the Veteran's report of working on engines using asbestos, the standards of McLendon have been met, and the Veteran should be afforded a VA examination.

The claims of entitlement to service connection for hypothyroidism, shingles to include herpes zoster, and jaw and throat injuries as a result of treatment for adenocarcinoma are inextricably intertwined with the claim for entitlement to service connection for adenocarcinoma of the head and neck and must be deferred pending readjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any adenocarcinoma of the head and neck, respiratory disorders (including COPD), and headaches.  All indicated tests must be accomplished.  The claims folder, to include any relevant records in Virtual VA, as well as this remand must be made available to the examiner.  The examiner must acknowledge that this review was completed.

After examining the Veteran, obtaining a thorough medical history from him, and reviewing all pertinent documents in the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed adenocarcinoma of the head and neck, respiratory disorders (including COPD), and headaches had its/their onset during or was caused by any incident of the Veteran's military service.

As to adenocarcinoma, the examiner must specifically acknowledge and address the May 2012 letters from G. C., M.D., and P. R., M.D.; the Veteran's statements of record indicating he underwent NP radium therapy in service VHA Directive 2009-048 dated September 29, 2009; and all relevant medical records.  A full rationale for all opinions and conclusions must be provided.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



